DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 12/23/21 is acknowledged.  The traversal is on the ground(s) that entire claim set must be examined if the search and examination can be done without serious burden on the Examiner if restriction is not required.  This is not found persuasive because as stated in the restriction requirement of 11/3/21, the species are independent or distinct because they are mutually exclusive. 
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/21, 12/14/20, 9/9/20 and 8/21/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claim 1 reciting “A stripline cavity structure, used in an 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 14 and 15 are objected to because of the following informalities:  
Claims 1, 14 and 15 fail to clearly separate bodies from their preambles, respectively. There should be a colon (:) used to clearly separate preamble from body for each of these claims; e.g., claim 15 should include a colon after the term “comprises” in line 2. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reciting “A stripline cavity structure, used in an antenna” is indefinite, since this limitation appears to contradict with the invention; e.g., Fig. 7 depicting a stripline structure 716 used for an antenna 711, NOT in the antenna. Hence, scope of this limitation cannot be ascertained. For purposes of examination, this limitation will be interpreted as --A stripline cavity structure, used for an antenna--. 
Claims 2-5 are rejected for depending therefrom. 
Claim 2 reciting “the other end” is indefinite for lacking antecedent basis. For purposes of examination, this limitation will be interpreted as --another end--. 
Claim 5 reciting “wherein the first ground plate, the second ground plate, and the baffle plate are integrated molding” is indefinite, since scope of this clause cannot be ascertained; i.e., how are these elements “integrated molding” as claimed?
Claims 1, 14 and 15 respectively reciting “the other surface” is indefinite for lacking antecedent basis. For purposes of examination, this limitation will be interpreted as --another surface--. 

There should be a clear recitation of interrelated structure in order to provide a complete and operable (base station) antenna. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over IDS document “Johnson” (WO 2009/132358). 
Claim 1: As best understood, Johnson discloses a stripline cavity structure 104 (Fig. 3A), used in an antenna 120 (Fig. 4), wherein the stripline cavity structure is disposed on a (bottom) surface of a reflecting plate 112 of the antenna, and wherein first avoidance holes (see Fig. 4 reproduced below) are provided on the reflecting plate; 
wherein the stripline cavity structure comprises at least one second conductor strip 132, 134, 136, 138 (Fig. 4). 


    PNG
    media_image1.png
    328
    486
    media_image1.png
    Greyscale

Johnson fails to expressly teach wherein the first avoidance holes are used for the second conductor strip to pass through to be connected to a first conductor strip, and wherein the first conductor strip is disposed on the other surface of the reflecting plate.
However, Johnson teaches in ¶ [0039], “As depicted in Fig. 4, the two inner conductors of each radiator 120 pass through the holes in the raised section 122 and connected to a respective stripline disposed within the ground signal cavity 104 below.”
Hence, a skilled artisan would appreciate that a first conductive strip (two inner conductors) must be present, disposed on another (top) surface of the reflecting plate 112, for electrical connection to antenna 120. 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Johnson’s invention such that wherein the first avoidance holes are used for the second conductor strip to pass through to be connected to a first conductor strip, and wherein the first conductor strip is disposed on the other surface of the reflecting plate, in order to facilitate electrical connection to the antenna and support 900 MHz band operation (¶ [0037]). 
 

However, Johnson teaches [0048] “[0048] Installation of striplines 132, 134, 136, 138 into respective signal ground cavities 104 may be complicated by the geometry of the signal ground cavities 104 as well as the particular dimensions and composition of the striplines. To facilitate installation, a carrier may be used to introduce each strip line into the respective signal ground cavity 104.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Johnson’s invention such that wherein the second conductor strip is a Printed Circuit Board (PCB) structure, thereby using it as a carrier to facilitate installation. 
 
Claims 14 and 15 are recite limitations that are similar in scope of claim 1 above. Hence, these claims are rejected for the same reasons given above. Claims 14 and 15 further recite base station antenna, taught by Fig. 1 and ¶ [0032] of Johnson; and wherein the antenna array 120 (Fig. 4) comprises the reflecting plate 112. 

Allowable Subject Matter
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gottl (US 10879602)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASAN Z ISLAM/Primary Examiner, Art Unit 2845